FARMER, Judge,
specially concurring.
I agree with the court’s disposition and write only to respond to Judge Dimitrou-leas’s comments on the sentencing issue. The state raised no objection at the sentencing hearing to the reduction from the capital charge to the life felony charge. It failed to object because it did not even bother to attend the sentencing hearing. I do not believe that the state should be allowed, any more than a defendant is, to voluntarily absent itself from a hearing and later be heard to object to something that occurred at the hearing — especially if a timely objection might have avoided the error. I regard this circumstance as the functional equivalent of a waiver.